Citation Nr: 0411637	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  00-02 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for coronary 
artery disease, currently rated as 30 percent disabling.

2.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as noncompensably 
disabling.

3.  Entitlement to an increased evaluation for degenerative 
disc disease of the cervical spine (cervical spine 
disability), currently rated as 20 percent disabling.

4.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine (low back disability), 
currently rated as 20 percent disabling.

5.  Entitlement to an increased evaluation for carpal tunnel 
release (CTR) of the right wrist, currently rated as 10 
percent disabling.

6.  Entitlement to an increased evaluation for CTR of the 
left wrist, currently rated as 10 percent disabling.

7.  Entitlement to an increased evaluation for hemorrhoids, 
currently evaluated as noncompensably disabling.

8.  Entitlement to an increased evaluation for repair of anal 
fissure, currently evaluated as noncompensably disabling.

9.  Entitlement to an increased evaluation for removal of 
colon polyps, currently evaluated as noncompensably 
disabling.

10.  Entitlement to an increased evaluation for plantar 
fasciitis of the right foot (right foot disability), 
currently evaluated as noncompensably disabling.

11.  Entitlement to an increased evaluation for residuals of 
a cholecystectomy, currently evaluated as noncompensably 
disabling.

12.  Entitlement to an increased evaluation for residuals of 
an appendectomy, currently evaluated as noncompensably 
disabling.

13.  Entitlement to an effective date earlier than July 15, 
1999, for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran had active service from August 1963 to June 1967, 
October 1970 to August 1978, and from January 1984 to August 
1992, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1999 and June 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  In the July 1999 
rating decision, the RO denied entitlement to increased 
ratings for the veteran's coronary artery disease; bilateral 
hearing loss; cervical spine disability; low back disability; 
CTR of the right wrist; CTR of the left wrist; hemorrhoids; 
repair of anal fissure; removal of colon polyps; right foot 
disability; residuals of a cholecystectomy; and residuals of 
an appendectomy.  In that same rating action, the RO also 
denied entitlement to a TDIU.

The veteran perfected an appeal of these determinations, and 
in June 2001, the Board remanded these claims for further 
development and adjudication.  In a June 2002 rating 
decision, the RO increased the evaluation of the veteran's 
bilateral hearing loss to 10 percent, effective July 15, 
1999.  Because the increase in the evaluation does not 
represent the maximum rating available for the disability, 
the veteran's claim for an increased evaluation remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  
In that same rating action, the RO also granted entitlement 
to a TDIU, effective July 15, 1999.  The veteran, however, 
thereafter perfected an appeal regarding the effective date 
assigned for the TDIU award.

When this matter was before the Board in April 2003, it was 
again remanded for further development and adjudication.  
Because the denials of the veteran's claims have been 
confirmed and continued, the case has been returned to the 
Board for further appellate consideration.

When the veteran's appeal was before the Board in June 2001 
and April 2003, he was represented by a private attorney, R. 
Edward Bates.  In a December 2003 letter, the Board notified 
the veteran that, effective July 28, 2003, VA had revoked Mr. 
Bates' authority to represent VA claimants and thus the Board 
was no longer able to recognize him as his representative.  
The Board advised him that he could either represent himself, 
i.e., prosecute the appeal pro se, he could select a Veterans 
Service Organization to represent him in the appeal, or he 
could choose to have another attorney represent him.  The 
Board enclosed the appropriate forms to assist the veteran in 
resolving this issue, and notified him that if it did not 
hear back from him within 30 (thirty) days of the date of the 
letter, it would assume that he wanted to represent himself 
and that the Board would resume its review of his appeal.  To 
date, the veteran has not responded, and because the thirty-
day period has elapsed, the Board will proceed with this 
appeal with the veteran with unrepresented.

The veteran's appeal of his cervical spine, low back and 
colon polyp claims is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran's coronary artery disease is manifested by a 
workload limit of between five and seven METs; however, the 
preponderance of the evidence is against a finding that the 
disability is productive of left ventricular dysfunction, or 
an ejection fraction of 30 to 50 percent or more than one 
annual episode of acute congestive heart failure.  

2.  VA audiometric test results obtained in March 1998 show 
that the veteran had level I hearing in his right ear and 
level I hearing in his left ear.

3.  VA audiometric test results obtained in March 2002 show 
that the veteran had level IV hearing in his right ear and 
level IV hearing in his left ear.

4.  The veteran's right CTR is manifested by mild neuritis of 
the median nerve; the preponderance of the evidence is 
against a finding of moderate neuritis of median nerve.

5.  The veteran's left CTR is manifested by mild neuritis of 
the median nerve; the preponderance of the evidence is 
against a finding of moderate neuritis of median nerve.

6.  The veteran's hemorrhoids are not shown to be no more 
than moderately disabling.

7.  The veteran's repair of anal fissure is not productive of 
any current manifestations or subjective complaints.

8.  The objective medical evidence shows that veteran's right 
foot plantar fasciitis is no more than mildly disabling and 
that the symptoms are relieved by the use of arch supports, 
with only subjective complaints of right foot pain in the 
evening; the preponderance of the evidence is against a 
finding that the condition is moderately disabling requiring 
with weight bearing over the medial toe, inward bowing of the 
tendo Achillis, and with pain on manipulation and use of the 
feet.

9.  The veteran's residuals of the veteran's cholecystectomy 
are not productive of any current manifestations or 
subjective complaints.

10.  The veteran's residuals of the veteran's appendectomy 
are not productive of any current manifestations or 
subjective complaints and result in no limitation of 
function.

11.  In November 1997, the RO denied the veteran's TDIU 
claim; later that month, the RO notified the veteran of the 
determination and of his appellate rights, but did not appeal 
the decision.

12.  The veteran has not asserted that the November 1997 
rating action that denied his TDIU claim was clearly and 
unmistakably erroneous.

13.  On July 15, 1999, the veteran filed at the RO a claim of 
entitlement to a TDIU, which the RO granted in June 2002 and 
assigned July 15, 1999, as the effective date of that award.

14.  The earliest medical evidence showing that the veteran 
was unemployable due to his service-connected disabilities 
consists of the April 2002 opinions of VA examiners.

15.  It is not shown that the veteran was unemployable prior 
to July 15, 1999, solely as a result of his service-connected 
disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for coronary artery disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2003); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7005 (2003).  

2.  The criteria for an evaluation in excess of 10 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.85, Diagnostic Code 6100 (2003).

3.  The criteria for an evaluation in excess of 10 percent 
for right CTR have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2003); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8615 (2003).

4.  The criteria for an evaluation in excess of 10 percent 
for left CTR have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2003); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.124a, Diagnostic Code 8615 (2003).

5.  The criteria for compensable rating for hemorrhoids have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, 
Diagnostic Code 7336 (2003).

6.  The criteria for a compensable rating for repair of anal 
fissure have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.114, Diagnostic Codes 7332 and 7335 (2003).

7.  The criteria for a compensable evaluation for plantar 
fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2003); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.31, 4.40, 4.27, 4.71a, Diagnostic Codes 5276-5299, 
5284 (2003).

8.  The criteria for a compensable rating for residuals of a 
cholecystectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.114, Diagnostic Code 7318 (2003).  

9.  The criteria for a compensable rating for residuals of an 
appendectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.118, Diagnostic Code 7805 (2003).  

10.  The RO's unappealed November 1997 decision that denied 
the veteran's claim of entitlement to a TDIU is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 1997); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (1997).

11.  The criteria for an effective date earlier than July 15, 
1999, for the grant of a TDIU, have not been met.  38 
U.S.C.A. §§ 1155, 5107, 5110 (West 2003); 38 C.F.R. §§ 3.157, 
3.400, 4.16 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that the President signed into law the 
Veterans Claims Assistance Act of 2000.  Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (hereinafter VCAA).  This 
liberalizing law and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

Recently, the U.S. Court of Appeals for Veterans Claims held 
that a service-connection claimant must be given a VCAA-
complying notice before an initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim.  Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  Such a notice letter 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and medical and lay 
evidence necessary to substantiate his claims for increased 
ratings for his coronary artery disease, bilateral hearing 
loss, CTR of the right and left wrists, hemorrhoids, repair 
of anal fissure, plantar fasciitis, residuals of a 
cholecystectomy and an appendectomy, and to an earlier 
effective date for a TDIU.  The veteran and his former 
attorney were provided with the appealed rating decisions, a 
statement of the case (SOC) and supplemental statements of 
the case (SSOCs) that discuss the pertinent evidence, and the 
laws and regulations related to the claims, and essentially 
notified them of the evidence needed by the veteran to 
prevail on the claims.  In the June 2001 and April 2003 Board 
remands, as well as in the RO's April 2003 letter, VA 
notified the veteran of the evidence needed to substantiate 
his claims, and offered to assist him in obtaining any 
relevant evidence.  In the discussions contained the April 
2003 letter, the veteran was effectively furnished notice of 
the types of evidence that he needed to send to VA in order 
to substantiate his claims, as well as the types of evidence 
VA would assist in obtaining.  In addition, the veteran was 
informed of his responsibility to identify, or to submit 
directly to VA medical evidence showing a worsening of his 
service-connected disabilities, and evidence that tended to 
show that prior to July 15, 1999, he had filed a claim and 
had become eligible to received a TDIU rating.  By way of 
these communications, VA gave notice that indicated what 
portion of evidence the veteran needed to submit, and what 
portion of the evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In doing 
so, consistent with the Court's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), and 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), in these communications VA informed 
the veteran about the information and evidence not of record 
that was necessary to substantiate the claims and what VA 
would seek to provide, as well as what it requested him to 
submit.  In doing so, VA essentially advised him to provide 
any evidence in his possession that pertained to the claims, 
i.e., alerting him to file all relevant evidence in his 
possession.

The Board also finds that all necessary development has been 
accomplished.  Specifically the information and evidence that 
have been associated with the claims file consist of the VA 
and private medical records, and assertions made the veteran 
in support of his claims.  The veteran has been provided with 
VA examinations in March 1998, April 2002 and June 2003 to 
determine the nature, extent and severity of his coronary 
artery disease, bilateral hearing loss, CTR of the right and 
left wrists, hemorrhoids, repair of anal fissure, plantar 
fasciitis, residuals of a cholecystectomy and an 
appendectomy.  Thus, as reflected by the evidence listed in 
the August 2002 supplemental SOC, there is no identified 
evidence that has not been accounted for and the veteran (and 
his representative, if any) has been given the opportunity to 
submit written argument.  Therefore, the Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims for increased ratings for his coronary 
artery disease, bilateral hearing loss, CTR of the right and 
left wrists, hemorrhoids, repair of anal fissure, plantar 
fasciitis, residuals of a cholecystectomy and an 
appendectomy, and to an earlier effective date for a TDIU.




Under the circumstances in this case, the Board finds that 
the veteran has been provided the notice and assistance 
contemplated by law and adjudication of the claims, without 
further development by the RO, posses no risk of prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Background

In a February 1993 rating decision, the RO granted service 
connection for status post CTR of the right and left wrists 
and assigned separate initial 10 percent evaluations for 
these conditions, effective September 1, 1992.  In that same 
rating action, the RO also established service connection for 
bilateral hearing loss, hemorrhoids, repair of anal fissure, 
plantar fasciitis, residuals of a cholecystectomy and 
residuals of an appendectomy, and assigned an initial 
noncompensable evaluations for each of these conditions, 
effective September 1, 1992.  In January 1995, the RO granted 
service connection for coronary artery disease and assigned 
an initial 30 percent rating, effective September 1, 1994.

In May 1996, the veteran filed claims seeking increased 
ratings and to a TDIU.  In an unappealed November 1997 rating 
decision, however, the RO denied entitlement to increased 
evaluations for his service-connected coronary artery 
disease, low back and cervical spine disabilities, as well as 
to a TDIU.  

On July 15, 1999, the veteran filed claims seeking higher 
ratings for his service-connected disabilities and to a TDIU.  
The RO associated records of the veteran's private and VA 
treatment, dated from 1994 to 1999, as well as those 
considered by the Social Security Administration (SSA).  With 
respect to his coronary artery disease, these records show 
that the veteran was seen on numerous occasions for 
complaints and treatment related to this condition at the 
Charleston, South Carolina VA Medical Center, as well as 
Roper Hospital and Roper Alliance in Charleston, South 
Carolina.  Among the symptoms noted were complaints of 
recurrent dizziness and chest pain.  These entries also 
indicate that he was diagnosed as having angina.  These 
records further reflect that the veteran was seen for 
complaints, treatment and evaluation of his right and left 
CTR and bilateral hearing loss.  As to his bilateral CTR, the 
records show that he complained of having numbness and a 
burning sensation.

With respect to his bilateral hearing loss, in March 1998, 
the veteran was evaluated by VA on an outpatient basis, and 
an audiometric examination revealed pure tone threshold 
levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
15
60
55
LEFT
N/A
15
25
70
50

Pure tone threshold levels averaged 36 decibels for the right 
ear and 40 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and 96 percent in the left ear.

Based on its review of the above evidence, in a July 1999 
rating decision, the RO denied his increased rating and TDIU 
claims and the veteran perfected an appeal.

As noted in the introduction, when this matter was initially 
before the Board in June 2001, particularly in light of the 
recent enactment of the VCAA, it was remanded for further 
development and adjudication.  In addition to highlighting 
the VCAA notification provisions, the Board instructed the RO 
to associate any relevant outstanding records and to afford 
the veteran pertinent examinations because it noted that he 
had not recently been formally evaluated by VA with respect 
to these disabilities.

In an effort to comply with the Board's remand instructions, 
in June 2001, the RO sent the veteran a letter noting the 
recent enactment of the VCAA; however, as will be discussed 
below, it was not adequate to comply with the VCAA.

Pursuant to the Board's remand instructions, in March 2002, 
the veteran was formally evaluated by VA, and an audiometric 
examination revealed pure tone threshold levels, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
40
65
65
LEFT
N/A
25
50
65
70

Pure tone threshold levels averaged 50 decibels for the right 
ear and 53 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 76 percent in the 
right ear and 76 percent in the left ear.

In April 2002, the veteran was also afforded a VA general 
medical examination.  At the outset of the report, the 
examiner, who indicated that he had reviewed the claims 
folder prior to the examination, discussed the history of the 
veteran's coronary artery disease.  In doing so, he observed 
that in 1998 the veteran was admitted for complaints of chest 
pain but that a myocardial infarction was ruled out.  During 
the evaluation, the veteran stated that he experienced 
tingling in his jaw line that was relieved by one sublingual 
nitroglycerin tablet; the examiner noted that the veteran 
reported that he had this after running, walking quickly or 
when he became upset.  In addition, the veteran indicated 
that when he had that problem he experienced nausea, 
diaphoresis, lightheadedness, and dizziness, but no shortness 
of breath.  Further, the examiner observed that an October 
2001 stress test was clinically and electrically negative, 
and that the veteran took aspirin and nitroglycerin for his 
heart.

With respect to his coronary artery disease, the examination 
revealed that his blood pressure was 150/80.  There was an 
S1, S2, with no murmurs, rubs or gallops.  The point of 
maximal impulse was in the fourth intercostal space of the 
midline clavicle.  In addition, the examiner noted that a 
stress thallium test performed in October 2001 disclosed an 
ejection fraction of 59 percent and a normal myocardial 
perfusion study.  Following his physical examination, the 
examiner diagnosed the veteran as having "not clinically 
significant coronary artery disease with an activity level 
probably of approximately seven metabolic equivalents of 
task.

With respect to his other service-connected disabilities, the 
examiner reported that the veteran had a cholecystectomy in 
1984 "but that this was not a problem."  He also noted that 
the veteran had an appendectomy in 1989 and that he had no 
current problems related to that procedure.  The examiner 
stated that the veteran had two to three periods of 
hemorrhoid flare-ups each year and that the veteran used 
Preparation H to treat the condition.  As to the veteran's 
anal fissures, he indicated that the veteran reported having 
no complaints or knowledge of this condition.

In April 2002, the veteran was afforded a formal examination 
to evaluate his bilateral CTR and plantar fasciitis.  At the 
outset of his report, the examiner indicated that he had 
reviewed the veteran's claims folder.  With respect to his 
right CTR, the examiner noted that the veteran underwent a 
CTR in 1991 and that his third, fourth and fifth fingers 
continued to tingle when he cooked or used his hand 
repetitively, even when fishing.  He added that the veteran 
did not use any medication to treat this condition and was 
unable to use or repair small equipment.  The examiner 
further stated that the veteran was unable to perform fine 
motor manipulations.  Further, he observed that the veteran 
also had a left CTR in 1991 and suffered from similar left-
sided symptoms.  With respect to his plantar fasciitis, the 
examiner reported that the veteran wore arch supports to 
treat the condition and that he had good relief.  

The examination of the veteran's wrists revealed volar carpal 
tunnel syndrome release surgical scars, which were well-
healed and non-tender.  He had a positive median nerve 
compression test bilaterally and a positive Tinel sign and 
Phalen test, bilaterally.  The wrists, fingers and intrinsics 
had 5/5 motor strength in all planes and the veteran had 
normal sensation in his hands.  On the right and left wrists, 
he had a palmar flexion to 75 degrees, dorsiflexion to 65 
degrees, ulnar deviation to 40 degrees and radial deviation 
to 15 degrees.  The diagnosis was status post carpal tunnel 
syndrome release.

With respect to his plantar fasciitis, the examiner reported 
that an examination of his right foot revealed no tenderness 
of the sole, with 2+ distal pulses and no pedal edema; the 
diagnosis was history of right plantar fasciitis.  Finally, 
with respect to the veteran's employability, the examiner 
opined that given his physical ailments, the veteran would 
have difficulty obtaining and maintaining gainful employment.

In April 2002, a VA social and industrial survey was also 
conducted, and in the examination report, the examiner opined 
that the veteran's employability was "very remote."

Based on its review of the evidence received since the June 
2001 remand, in a June 2002 rating decision, the RO confirmed 
and continued the ratings for the veteran's coronary artery 
disease, CTR of the right and left wrists, hemorrhoids, 
repair of anal fissure, plantar fasciitis and residuals of 
his cholecystectomy and appendectomy; however, the RO 
increased the evaluation of the veteran's bilateral hearing 
loss to 10 percent, effective July 15, 1999.  Finally, the RO 
granted the veteran's entitlement to a TDIU, also effective 
July 15, 1999.

Thereafter, the veteran perfected an appeal challenging the 
effective date assigned by the RO for his grant of a TDIU.  
In support, he essentially argued that there was evidence 
showing that he was unemployable due to service-connected 
disability prior to July 15, 1999, and that he had submitted 
an informal claim for this benefit prior to July 15, 1999.  
In denying this claim, the RO indicated that it had assigned 
the earliest possible date for this increase in benefits 
because July 15, 1999, was the date the veteran filed his 
TDIU claim.

When this matter was again before the Board in April 2003, 
the Board observed that in the June 2001 letter, the RO 
advised the veteran of the elements necessary in order to 
establish service connection for a disability, rather than 
what was required to establish entitlement to increased 
disability evaluations for conditions for which service 
connection has already been established, or what VA would do 
pursuant to the VCAA to assist him to do so.  The letter also 
failed to address the veteran's TDIU earlier effective date 
claim.  In this regard, the Board also noted that in the June 
2002 supplemental statement of the case, the RO again did not 
provide an explanation of the impact of the VCAA on these 
claims.  As such, the Board found that the matter needed to 
be remanded so that the RO could inform the veteran and his 
attorney of the VCAA and its notification provisions.  In the 
remand, the Board also directed that all outstanding records 
be associated with the claims folder and that further VA 
examinations be conducted.

In compliance with the Board's remand instructions, in April 
2003, the RO sent the veteran a detailed VCAA letter that 
discussed the impact of the VCAA on each of his claims and 
identified what evidence was of record and who was 
responsible for obtaining any outstanding evidence.  In doing 
so, the RO advised the veteran of his responsibility to 
identify or furnish all information he had in support of the 
claim, in essence anything he had in his possession.  In 
doing so, with respect to his earlier effective date claim 
for a TDIU, the RO specifically noted that a claim of 
entitlement to this benefit was denied in an unappealed 
November 1997 rating decision, pointing out that in order to 
successfully challenge the July 15, 1999, effective date for 
an award of a TDIU, the veteran had to either show that he 
expressed his timely disagreement with the November 1997 
rating action or that the determination was clearly and 
unmistakably erroneous.

In further compliance with the Board's remand instructions, 
the RO obtained VA outpatient treatment records, dated from 
1999 to 2003.  These records show that the veteran had normal 
myocardial perfusion studies and that in July 2001 a stress 
test was stopped after six minutes and 52 seconds due to the 
veteran's fatigue and dyspnea.  The entries also reflect that 
he complained of having numbness in his hands but that his 
grip strength was normal bilaterally.

In addition, in June 2003, the veteran was afforded another 
formal VA examination to access the nature and severity of 
his coronary artery disease.  At the outset of his report, 
the examiner, who noted that he had reviewed the veteran's 
claims folder, discussed the veteran's pertinent medical 
history, including his two surgeries and recent 
rehabilitation program.  The veteran stated that he engaged 
in minimal physical activity due to fear of pain and 
shortness of breath.  He indicated that his coronary artery 
disease was manifested by episodes of hyperventilation, 
dizziness, and fear of, but not actual, syncope.  In 
addition, the examiner stated that the veteran's chest pain 
did not satisfy the criteria for angina.  

The examination revealed that his heart sounds were normal 
and without murmur or gallop and his blood pressure was 
120/75.  Following his physical examination of the veteran 
and his review of diagnostic studies, the examiner diagnosed 
the veteran as having status post coronary artery bypass 
graft surgery.  The examiner indicated that the veteran's 
recovery had been limited by anxiety and fear of a recurrence 
of a cardiac event.  He added that the veteran's symptoms of 
shortness of breath, fatigue and dizziness were attributable 
to a classic hyperventilation syndrome rather than cardiac 
defects.  In addition, although an estimate of the veteran's 
METs test was difficult due to the veteran's fear of engaging 
in physical activities, he opined that it was approximately 
in the five METs range.

That same month, the veteran was afforded a formal VA 
examination to evaluate his bilateral CTR and plantar 
fasciitis.  With respect to his CTR, the examiner noted the 
pertinent history of the disability as well as the veteran's 
complaints of having occasional numbness and tingling of the 
entire forearm and hands, with occasional diminished grip 
strength, which caused him to drop tools and lumber.  The 
examination disclosed that his grip strength was 
approximately normal and equal and that the range of motion 
of his wrists was dorsiflexion to 45 degrees, palmar flexion 
to 70 degrees, radial deviation to 20 degrees and ulnar 
deviation to 30 degrees.  With respect to his right foot, the 
veteran complained of having recurrent pain, mostly at night, 
which was not associated with any injury.  He stated that it 
often caused him to awaken.  Examination of the veteran's 
right foot revealed no swelling, redness or deformity, and 
range of motion studies of the ankle revealed that he had 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  
The diagnosis were status post CTR with good outcome and good 
function; the examiner stated that the veteran's current 
symptoms were due to compression or contusion of the ulnar 
nerves at the elbows and not secondary to carpal tunnel 
syndrome.

Based on the above evidence, the RO confirmed and continued 
each of the veteran's evaluations.  In addition, in 
confirming and continuing its denial of the veteran's earlier 
effective date claim, the RO noted that its review of the SSA 
records revealed no indication that the veteran had filed an 
informal TDIU claim.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  Where the Rating Schedule does not provide 
a non-compensable evaluation for a particular disability, 
such an evaluation will be assigned when the requirements for 
a compensable evaluation are not met.  See 38 C.F.R. § 4.31.  
In addition, when a veteran has been diagnosed as having a 
specific condition and the diagnosed condition is not listed 
in the Ratings Schedule, the diagnosed condition will be 
evaluated by analogy to a closely-related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).


A.  Coronary artery disease

The veteran's heart disease has been rated as 30 percent 
disabling under Diagnostic Code 7005.  Under this code, a 30 
percent rating is warranted when a workload of greater than 5 
METs but not greater than 7 METs that results in dyspnea, 
fatigue, angina, dizziness, or syncope; or, evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent evaluation under this 
code requires that the condition be manifested by more than 
one episode of acute congestive heart failure in the past 
year; or a workload of greater than 3 METs but not greater 
than 5 METs that results in dyspnea, fatigue, angina, 
dizziness, or syncope; or left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  In this regard, 
the Board notes that the Court has held that Diagnostic Codes 
7005 and 7007 do not require, in order for a claimant to 
receive a 60 percent rating based on left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent, a 
separate showing of left ventricular dysfunction in addition 
to an ejection fraction of 30 to 50 percent.  Otero-Castro v. 
Principi, 16 Vet. App. 375, 382 (2002).  Finally, when 
coronary artery disease is productive of chronic congestive 
heart failure; or a workload of 3 metabolic equivalents 
(METs) or less that results in dyspnea, fatigue, angina, 
dizziness, or syncope; or left ventricular dysfunction with 
an ejection fraction of less than 30 percent, a 100 percent 
evaluation is warranted.  One MET is the energy cost of 
standing quietly at rest and represents an oxygen uptake of 
3.5 milliliters per kilogram of body weight per minute.  38 
C.F.R. § 4.104, Note 2 preceding Diagnostic Code 7000 (2003).  

The record indicates that the veteran treats this condition 
with a medication regimen.  Further, the April 2002 VA 
examination report shows that a stress thallium test 
performed in October 2001 disclosed an ejection fraction of 
59 percent and a normal myocardial perfusion study.  
Moreover, the examiner who conducted the April 2002 
cardiovascular evaluation diagnosed the veteran as having 
"not clinically significant coronary artery disease with an 
activity level probably of approximately seven metabolic 
equivalents of task."  In addition, the examiner who 
performed the June 2003 VA examination reported that it 
revealed that the veteran's heart sounds were normal and 
without murmur or gallop and his blood pressure was 120/75, 
and diagnosed him as having status post coronary artery 
bypass graft surgery.  In doing so, he reported that the 
veteran's symptoms of shortness of breath, fatigue and 
dizziness were attributable to a classic hyperventilation 
syndrome rather than cardiac defects.  Further, he opined 
that the veteran's activity level was approximately in the 
five METs range.

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran's coronary artery disease warrants an increased 
evaluation.  The evidence with respect to the veteran's 
service-connected heart condition does not show a level of 
severity that meets or more nearly approximates the criteria 
necessary for a 60 percent evaluation.  See 38 C.F.R. § 4.7.  
In short, there is no evidence of congestive heart failure, 
left ventricular dysfunction, or an ejection fraction of 30 
to 50 percent, and both examiners estimated that the veteran 
had a workload of greater than 5 METs but not greater than 7 
METs that results in dyspnea, fatigue, angina, dizziness, or 
syncope.  

B.  Bilateral hearing loss

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  To 
evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85.  Disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

The veteran's bilateral hearing loss is currently evaluated 
as 10 percent disabling under Diagnostic Code 6100.  The 
mechanical application of the Rating Schedule to the March 
1998 VA outpatient treatment audiometric evaluation shows 
that the veteran had level I hearing in his right ear and 
level I hearing in his left ear, which warrants a 
noncompensable disability rating.  Diagnostic Code 6100 
(2003).  The mechanical application of the Rating Schedule to 
the March 2002 VA audiometric examination findings results in 
a determination that the veteran has Level IV hearing in both 
ears, which again warrants a 10 percent evaluation.  Id.  In 
light of the foregoing, the preponderance of the evidence is 
against entitlement to an evaluation in excess of 10 percent.

C.  Right and left CTR

The provisions of 38 C.F.R. § 4.120 (2003) provide, in 
pertinent part, that neurological conditions are ordinarily 
to be rated in proportion to the impairment of motor or 
sensory function.  Among other factors, complete or partial 
loss of use of one or more extremities is to be considered.  
In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  Id.

Neuritis, characterized by loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating that may be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate.  38 
C.F.R. § 4.123 (2003).

Neuralgia, characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis.  38 C.F.R. § 4.124 (2003).

With peripheral nerve injuries, the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion, or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.

The RO has assigned a 10 percent evaluation for the veteran's 
right and left CTR under Diagnostic Code 8615.  After a 
careful review of the record, the Board finds that the 
preponderance of the evidence is against entitlement to an 
evaluation in excess of 10 percent for either the veteran's 
right or left CTR.

In reaching these determinations, the Board notes that 
although the treatment records indicate that the veteran 
repeatedly reported having numbness and tingling, the April 
2002 VA examination report shows that the veteran had a 
positive median nerve compression test bilaterally, he had 
good motor strength in both hands, normal sensation and good 
range of motion.  Further, the outpatient treatment records 
reflect that the veteran had good grip strength, and when 
formally examined in June 2003 he complained of suffering 
from only occasional tingling and numbness and occasional 
diminished grip strength.  Further, the examiner diagnosed 
him as having status post bilateral CTR with good outcome and 
function.  As such, evaluations in excess of 10 percent for 
his right and left CTR are not warranted.

D.  Hemorrhoids

The veteran's hemorrhoids are currently rated as 
noncompensably disabling under Diagnostic Code 7336.  That 
code provides that hemorrhoids with persistent bleeding and 
with secondary anemia, or with fissures are rated as 20 
percent disabling; if they are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences, they are rated as 10 percent disabling; 
if they are mild or moderate, they are rated as 
noncompensably disabling.  

After a careful review of the evidence, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to a compensable rating for this 
disability.  In this regard, the Board notes that the private 
and VA treatment records are silent for any complaint or 
treatment of this condition.  Moreover, the April 2002 VA 
general medical examination indicates that the veteran had 
two to three periods of hemorrhoid flare-ups each year and 
that he used Preparation H to treat the condition.  As such, 
the evidence shows that the condition is, at worst, mild to 
moderately disabling.  Moreover, there is no indication that 
his hemorrhoids are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
Thus, a compensable rating is not warranted.

E.  Repair of anal fissure

The residuals of the veteran's repair of anal fissure are 
currently rated as noncompensably disabling under Diagnostic 
Code 7335, which directs that the disability be evaluated 
based on impairment of sphincter control pursuant to the 
criteria set forth in Diagnostic Code 7332.  The latter code 
provides that a noncompensable rating is warranted when the 
disability is either healed or slightly disabling and without 
leakage.  A 10 percent evaluation requires that the condition 
be productive of constant slight or occasional moderate 
leakage.  A 30 percent evaluation is warranted when the 
condition is manifested by occasional involuntary bowel 
movements, which necessitates wearing of pad.  A 60 percent 
evaluation is assigned when there is extensive leakage and 
fairly frequent involuntary bowel movements.  Finally, a 100 
percent rating requires that the condition be productive of a 
complete loss of sphincter control.

After a careful review of the evidence, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to a compensable rating for this 
disability.  In this regard, the Board notes that the private 
and VA treatment records are silent for any complaint or 
treatment of this condition.  In addition, the examiner who 
conducted the April 2002 VA general medical examination 
reported that the veteran had no complaints or knowledge of 
this condition.  In light of the foregoing, there is no basis 
for a compensable evaluation.

F.  Plantar fasciitis

The residuals of the veteran's plantar fasciitis are 
currently rated as noncompensably disabling under hyphenated 
Diagnostic Code 5276-5299.  That code provides that mild 
acquired flatfoot, with symptoms relieved by built-up shoe or 
arch support, warrants a noncompensable rating.  Under this 
section, moderate unilateral pes planus manifested by the 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo Achillis, and pain on manipulation and 
use of the feet warrants a 10 percent evaluation.  Severe 
unilateral pes planus, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indications of swelling on use, and 
characteristic callosities warrants a 20 percent evaluation.  
Pronounced unilateral pes planus, with marked pronation, 
extreme tenderness of the plantar surface of the foot, marked 
inward displacement, and severe spasm of the tendo Achillis 
on manipulation, which is not improved by orthopedic shoes 
and appliances, warrants a 30 percent evaluation.  Id.

The Board notes that the veteran's plantar fasciitis could 
also be evaluated under Diagnostic Code 5284, which provides 
that moderate impairment of the foot warrants a 10 percent 
rating.  Under this code, a 20 percent evaluation requires 
moderately severe impairment, and a 30 percent rating 
requires severe impairment.  

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against a finding that a 
compensable rating is warranted for the veteran's plantar 
fasciitis of the right foot.  In reaching this determination, 
the Board observes that in the April 2002 VA examination 
report, the examiner reported that the veteran wore arch 
supports to treat the condition and that he had good relief.  
In that report, the examiner also indicated that a physical 
examination of the veteran's right foot revealed no 
tenderness of the sole, with 2+ distal pulses and no pedal 
edema, and diagnosed the veteran as having only a history of 
the condition.  Further, the June VA examination report 
indicates that although the veteran complained of recurrent 
pain, mostly at night that was not associated with any injury 
and that often caused him to awaken, the examination revealed 
no right foot swelling, redness or deformity.  In addition, 
range of motion studies of the ankle revealed that he had 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  
In light of the foregoing, the Board concludes that there is 
no basis for a compensable evaluation.

G.  Residuals of a cholecystectomy

The residuals of the veteran's cholecystectomy (gall bladder 
removal) are evaluated as noncompensably disabling under 
Diagnostic Code 7318.  Pursuant to this code, a 
noncompensable evaluation is warranted for the nonsymptomatic 
removal of the gall bladder; a 10 percent evaluation requires 
mild symptoms, and a 30 percent evaluation requires severe 
symptoms.  

The record indicates that the disability is asymptomatic, and 
the veteran has not contended otherwise.  Indeed, the private 
and VA treatment records are silent for any complaints 
relating to this condition, and in the April 2002 VA 
examination report, the examiner, while noting that the 
veteran had a cholecystectomy in 1984, indicated that "this 
was not a problem."  Under these circumstances, a rating 
greater than the noncompensable evaluation currently assigned 
is not warranted.  




H.  Residuals of an appendectomy

The residuals of the veteran's appendectomy are evaluated as 
noncompensably disabling under Diagnostic Code 7805.  
Pursuant to this code, the condition is rated based on the 
limitation of function of the part affected.  Here, the 
private and VA treatment records are silent for any 
complaints relating to this condition, and in the April 2002 
VA examination report, the examiner, while noting that the 
veteran had an appendectomy in 1989, indicated that the 
veteran had no current problems related to the procedure.  
Under these circumstances, a rating greater than the 
noncompensable evaluation currently assigned is not 
warranted.  

J.  Extraschedular consideration

Finally, the above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  There is no showing that any of these service-
connected disabilities results in so exceptional or so 
unusual a disability picture as to warrant the assignment of 
higher evaluations on an extra-schedular basis.  See 
38 C.F.R. § 3.321.  There is no indication that the 
disabilities result in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluations).  
Further, although hospitalized in the past for his coronary 
artery disease, he was not been recently hospitalized for 
this or any other disability and thus it has not been shown 
that any of these conditions warrant frequent periods of 
hospitalization, or otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board is not 
required to remand any of these claims to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

K.  Earlier effective date for a TDIU

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
for an increased evaluation will be the date of receipt of 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The 
effective date of an award of increased compensation is the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if a claim is 
received within one year from such date; otherwise, date of 
receipt of claim.  38 C.F.R. § 3.400(o)(2).  Further, the 
effective date of an award of a total disability rating based 
on individual unemployability cannot be prior to the date 
that first formal or informal claim was made.  Moody v. 
Principi, 360 F.3d 1306 (Fed. Cir. 2004); Roberson v. 
Principi, 251 F.3d 1378, 1384-85 (Fed. Cir. 2001).

Here, in an unappealed November 1997 rating decision, the RO 
denied his claim of entitlement to a TDIU.  Absent clear and 
unmistakable error in that determination, which the veteran 
does not even allege, it is final.  Further, a careful review 
of the record fails to disclose that he filed another formal 
claim for a TDIU prior to July 15, 1999, or that there is a 
communication of record dated subsequent to the November 1997 
rating decision but prior to July 15, 1999, that indicates an 
informal request for this benefit.  Moreover, the earliest 
competent medical evidence showing that the veteran was 
unemployable due to his service-connected disabilities are 
the opinions offered by the examiners who performed the April 
2002 VA examination and the April 2002 VA social and 
industrial survey.  In light of the foregoing, the RO has 
already assigned the earliest possible effective date for its 
grant this claim.  Accordingly, his claim seeking an 
effective date prior to July 15, 1999, must be denied as a 
matter of law.


ORDER

An increased rating for coronary artery disease is denied.

An increased rating for right CTR is denied.

An increased rating for left CTR is denied.

A compensable rating for hemorrhoids is denied.

A compensable rating for residuals of repair of anal fissure 
is denied.

A compensable rating for plantar fasciitis of the right foot 
is denied.

A compensable rating for residuals of cholecystectomy is 
denied.

A compensable rating for residuals of appendectomy is denied.

Entitlement to an effective date earlier than July 15, 1999, 
for a grant of a TDIU, is denied.


REMAND

For the reasons set forth below, the veteran's low back, 
cervical spine and colon polyp disabilities unfortunately 
must again be remanded for additional development and 
adjudication.

As a preliminary matter, the Board reiterates that the 
enactment of the VCAA constitutes a significant change in the 
law.  This liberalizing law is applicable to this claim 
because it is currently pending before VA.  See Bernklau v. 
Principi, 291 F.3d 795, 806 (Fed. Cir. 2002).  These laws and 
regulations also include notification provisions.  As part of 
the notice, VA notes that effective September 26, 2003, 
substantive changes have been made to the criteria for 
evaluating spine disorders.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003).  These revisions consist of a new rating 
formula encompassing such disabling symptoms as pain, 
ankylosis, limitation of motion, muscle spasm, and 
tenderness.  These changes are listed under Diagnostic Codes 
5235-5243, with Diagnostic Code 5243 now embodying the 
recently revised provisions of the former Diagnostic Code 
5293 (for intervertebral disc syndrome).  To date, the 
veteran has not been notified of the newly enacted provisions 
of Diagnostic Codes 5235-5243, and pursuant to the VCAA, the 
RO must notify of the veteran of the amended criteria and 
afford him a new examination that addresses the criteria 
contemplated by the new provisions.  As such, the veteran's 
cervical spine and low back disability claims must be 
remanded.

With respect to the veteran's colon polyps claim, the Board 
notes that a March 2000 VA outpatient treatment entry shows 
that the veteran has ulcerations in the colon, and it is 
unclear whether these ulcerations represent manifestations of 
the service-connected disability or are otherwise related to 
the service-connected disability.  Moreover, in the April 
2002 VA general medical examination report, the examiner 
noted that the veteran had ulcerations but did not report on 
the relationship of these ulcerations to the veteran's colon 
polyp condition or their manifestations or severity.  As 
such, further development is warranted.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter should explain, what, if any, 
information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate his claims.  
The letter should indicate which portion 
of the evidence, if any, is to be 
provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the veteran provide any 
evidence in his possession that pertains 
to the claim.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since July 1998 for his 
hypertension.  This should specifically 
include any records of his care 
Charleston, South Carolina, VA Medical 
Center, dated since June 2003.  The aid 
of the veteran in securing these records, 
to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the veteran for VA 
examination to determine the nature, 
extent, frequency and severity of his 
orthopedic and neurologic impairment 
related to service-connected low back and 
cervical spine disabilities.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.

With respect to the veteran's orthopedic 
pathology, the examiner should identify 
and express an opinion as to the severity 
of any orthopedic manifestations 
(including decreased range of motion and 
the presence or absence of muscle spasm) 
of the veteran's low back and cervical 
spine conditions.  The examiner should 
conduct all indicated tests and studies, 
to include range of motion studies 
expressed in degrees and in relation to 
normal range of motion.  In rendering 
this opinion, the orthopedic examiner 
should fully describe any pain, weakened 
movement, excess fatigability, and 
incoordination present in the low back 
and cervical spine.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion of low back and 
cervical spine.  If the examiner is 
unable to provide the requested 
information with any degree of medical 
certainty, the examiner should clearly 
indicate that.  In addition, if possible, 
the examiner should state whether the low 
back and/or cervical spine disabilities 
have been productive of any 
incapacitating episodes, which are 
defined as periods of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician or treatment by 
a physician, and if so, the frequency and 
duration of those episodes. With respect 
to the veteran's neurological impairment, 
the examiner should also identify all 
neurological symptoms of the veteran's 
intervertebral disc syndrome of his low 
back and cervical spine and express 
opinions as to their severity.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO schedule the veteran 
for an appropriate VA examination to 
determine the current nature, extent and 
severity of his service-connected colon 
polyp condition.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
indicated tests must be conducted.  The 
examiner should identify all 
manifestations of these service-connected 
disability.  In doing so, he or she must 
specifically discuss whether the veteran 
has any ulcerations that are related to 
his service-connected colon polyp 
condition, and if so, describe their 
location, nature, severity and 
manifestations.  All examination findings 
and the complete rationale for all 
opinions expressed and conclusions 
reached should be set forth in a legible 
report.  

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claim in light of all pertinent 
evidence and legal authority.

6.  The veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



